THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            Tynaysha Horton, Petitioner,

            v.

            City of Columbia, Respondent.

            Appellate Case No. 2014-001070



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                         Appeal From Richland County 

                     Alison Renee Lee, Circuit Court Judge 



                              Opinion No. 27540 

                    Heard June 17, 2015 – Filed July 1, 2015 



            CERTIORARI DISMISSED AS IMPROVIDENTLY
                          GRANTED


            John S. Nichols and Blake Alexander Hewitt, both of
            Bluestein Nichols Thompson & Delgado, LLC, James E.
            Smith, Jr. and Dylan W. Goff, both of James E. Smith,
            Jr., P.A., all of Columbia, for Petitioner.

            Dana M. Thye, of Columbia, for Respondent.


PER CURIAM: We granted certiorari to review the court of appeals' opinion in
Horton v. City of Columbia, 408 S.C. 27, 757 S.E.2d 537 (2014). We now dismiss
the writ of certiorari as improvidently granted and further direct the court of
appeals to depublish its opinion and assign the matter an unpublished opinion
number. The above opinion shall no longer have any precedential effect.

DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.